Case 20-02090-GLT           Doc 14      Filed 06/10/20 Entered 06/10/20 13:41:07           Desc Main
MUS3586774.1                            Document     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                    )   ELECTRONICALLY FILED
                                                          )
MAJESTIC HILLS, LLC,                                      )   Case No. 20-21595-GLT
                                                          )   Chapter 11
                  Debtor.                                 )
                                                          )   Adv. Case No. 20-02090-GLT
--------------------------------------------------------- )
                                                          )
CHRISTOPHER PHILLIPS and ELIZABETH )
PHILLIPS, husband and wife,                               )
                                                          )   RULE 9027(e)(3) STATEMENT
                  Plaintiffs,                             )
                                                          )
vs.                                                       )
                                                          )
NVR, INC., d/b/a RYAN HOMES,                              )
                                                          )
                   Defendant,                             )
                                                          )
v.                                                        )
                                                          )
MAJESTIC HILLS, LLC, et al.,                              )
                                                          )
                  Defendants                              )

                                    RULE 9027(e)(3) STATEMENT

         Douglas E. Grimes and Suzanne M. Grimes, husband and wife, hereby file this statement

required by Rule 9027(e)(3) of the Federal Rules of Bankruptcy Procedure as follows:

         1.      Pursuant to Rule 9027(e)(3) of the Federal Rules of Bankruptcy Procedure,

following the removal of a lawsuit premised upon alleged bankruptcy jurisdiction, “any party

who has filed a pleading in connection with the removed claim or cause of action, other than the

party filing the notice of removal, shall file a statement that the party does or does not consent to

entry of final orders or judgment by the bankruptcy court.”
Case 20-02090-GLT        Doc 14     Filed 06/10/20 Entered 06/10/20 13:41:07            Desc Main
                                    Document     Page 2 of 3


       2.      The above-captioned proceeding was removed on June 2, 2020 pursuant to 28

U.S.C. § 1452(a) based upon alleged bankruptcy jurisdiction under 28 U.S.C. § 1334.

       3.      At this time, Douglas E. Grimes and Suzanne M. Grimes, husband and wife, do

not consent to the entry of final orders or judgments by the bankruptcy court. They reserve the

right to subsequently amend this Rule 9027(e)(3) Statement and consent to such final orders and

judgment by the bankruptcy court.

       4.      Douglas E. Grimes and Suzanne M. Grimes, husband and wife, do not waive any

rights by filing this Rule 9027(e)(3) statement, including but not limited to the right to seek

abstention, remand, withdrawal of the reference, or any other claim, right or action.

                                             Respectfully submitted,

                                             MEYER, UNKOVIC & SCOTT LLP

Dated: June 10, 2020                         By:     /s/ Brandon B. Rothey
                                                     Brandon B. Rothey, Esquire
                                                     Pa. I.D. #307823
                                                     bbr@muslaw.com
                                                     535 Smithfield Street, Suite 1300
                                                     Pittsburgh, Pennsylvania 15222-2315
                                                     TEL: (412) 456-2800
                                                     FAX: (412) 456-2864

                                                     ATTORNEYS FOR DOUGLAS E.
                                                     GRIMES AND SUZANNE M. GRIMES
Case 20-02090-GLT           Doc 14      Filed 06/10/20 Entered 06/10/20 13:41:07           Desc Main
                                        Document     Page 3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                    )   ELECTRONICALLY FILED
                                                          )
MAJESTIC HILLS, LLC,                                      )   Case No. 20-21595-GLT
                                                          )   Chapter 11
                  Debtor.                                 )
                                                          )   Adv. Case No. 20-02090-GLT
--------------------------------------------------------- )
                                                          )
CHRISTOPHER PHILLIPS and ELIZABETH )
PHILLIPS, husband and wife,                               )
                                                          )
                  Plaintiffs,                             )
                                                          )
vs.                                                       )
                                                          )
NVR, INC., d/b/a RYAN HOMES,                              )
                                                          )
                   Defendant,                             )
                                                          )
v.                                                        )
                                                          )
MAJESTIC HILLS, LLC, et al.,                              )
                                                          )
                  Defendants                              )

                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 10th day of June 2020, I electronically filed

and served the foregoing RULE 9027(e)(3) STATEMENT using the CM/ECF system, which

shall provide notice to all parties and counsel of record electronically.
Dated: June 10, 2020                           By:     /s/ Brandon B. Rothey
                                                   Brandon B. Rothey, Esquire
                                                   Pa. ID # 307823
                                                   535 Smithfield Street, Suite 1300
                                                   Pittsburgh, Pennsylvania 15222-2315
                                                   TEL: (412) 456-2544
                                                   FAX: (412) 456-2864
                                                   E-Mail: bbr@muslaw.com
                                                   ATTORNEYS FOR DOUGLAS E. GRIMES
                                                   AND SUZANNE M. GRIMES
